PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/658,379
Filing Date: 21 Oct 2019
Appellant(s): GRAF et al.



__________________
Scott T. Wakeman (Reg Num 37750)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 January 2022.

June 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim 1
Wiles discloses a system for synchronous control of a plurality of sensors for sensing at least one characteristic such as temperature, vibration or movement, of at least one bearing (Wiles, Para [0021-22], [0051] - - A system with synchronous control of a plurality of sensors that can measure temperature, vibration, or movement of a bearing.), the system comprising: the plurality of sensors in association with at least one machine (Wiles, Para [0021] - - Plurality of sensors attached to a drive train/machine.); and a management device communicatively coupled to the plurality of sensors (Wiles, Para [0048] - - A gateway/”management device” in communication with the plurality of unit sensors.), the system being configured to perform operations comprising: (Wiles, Para [0038] - - Signals transmitted to the sensors instructing them to perform synchronous data acquisition/measurements of the drive train/machine.); receiving, from the plurality of sensors, a plurality of measurement values corresponding to the synchronous measurements. (Wiles, Para [0038] - - Signals transmitted to the sensors instructing them to perform synchronous data acquisition/measurements of the drive train/machine and receiving multiple measurement values from the sensors.)
But Wiles fails to specify providing, to the plurality of sensors, a measurement command to cause each of the plurality of sensors to sense the at least one characteristic of the at least one bearing at a same time in response to the measurement command and output a measurement value indicative of the sensed characteristic.
However, Brincker teaches providing, to the plurality of sensors, a measurement command to cause each of the plurality of sensors to sense the at least one characteristic at a same time in response to the measurement command and output a measurement value indicative of the sensed characteristic. (Brincker, Page 1 - - Providing a measurement command to cause each of a plurality of sensors to synchronously/”at a same time” acquire sensor data measurements and output the sampled information/”measured values indicative of the sensed characteristic”.)
Wiles and Brincker are analogous art because they are from the same field of endeavor. They relate to data acquisition systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above data acquisition system, as taught by Wiles, and incorporating the synchronous sensor measurements and data read, as taught by Brincker.  
One of ordinary skill in the art would have been motivated to do this modification in order to achieve a proper data sampling of timely related data by using synchronous sensor measurements and data read, as suggested by Brincker (Page 1).

Claim 2
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above. 
The combination of Wiles and Brincker further teaches the plurality of sensors are synchronized to a common time. (Wiles, Para [0038] - - Sensors synchronized to share a common timestamp.)

Claim 3
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above. 
The combination of Wiles and Brincker further teaches the measurement command identifies the same time. (Wiles, Para [0038] - - Sensors are initiated/”measurement command” to perform measurement at predetermined sampling/measurement rates with the same time offsets.)

Claim 4
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above. 
The combination of Wiles and Brincker further teaches the plurality of sensors are configured to take their respective measurements at the same time. (Wiles, Para [0038] - - Sensors perform measurement at predetermined sampling/measurement rates with the same/synchronous time offsets.)

Claim 5
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above. 
The combination of Wiles and Brincker further teaches the measurement command is sent to a sensor group of the plurality of sensors, each sensor of the sensor group being at a different position on a machine of the at least one machine. (Wiles, Para [0021], [0038] - - Signals transmitted to multiple sensors located in different positions on the drive train/machine instructing them to perform synchronous data acquisition/measurements of the drive train/machine.)

Claim 6

The combination of Wiles and Brincker further teaches each sensor of the plurality of sensors locally saves a corresponding measurement value of the plurality of measurement values for access by the system. (Wiles, Para [0036-37] - - Each sensor saves a measurement value locally in memory.)

Claim 7
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the system being configured to perform operations comprising: providing an acquire command to the plurality of sensors to instruct the plurality of sensors to send the plurality of measurement values to the management device. (Wiles, Para [0053] - - Processes/”acquire command” to send commands to the plurality of sensors to send the measurements to the gateway/”management device”.)

Claim 8
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the receiving of the plurality of measurement values is based on an automatic measurement forwarding. (Wiles, Para [0036-37] - - Data reporting/”receiving the plurality of measurement values” is based on a reporting rate/”automatic measurement forwarding”.)

Claim 9

The combination of Wiles and Brincker further teaches the system being configured to perform operations comprising: executing a machine evaluation utilizing the plurality of measurement values received from the plurality of sensors to determine if an event occurred within the plurality of measurement values. (Wiles, Para [0021], [0039] - - Monitor and evaluate operating conditions/”executing a machine evaluation” using the plurality of sensor measurement values to determine if an event occurred by running the sensor measurement values through alarm and processing filters.)

Claim 10
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches a network supporting communication between the management device and the plurality of sensors. (Wiles, Para [0029] - - Communication network between the gateway/”management device” and plurality of sensors.)

Claim 11
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the at least one characteristic comprises temperature and/or vibration and/or movement. (Wiles, Para [0021-22], [0051] - - A system with synchronous control of a plurality of sensors that can measure temperature, vibration, or movement of a bearing.)

Claim 12
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the management device is configured to send the measurement command to the plurality of sensors and to receive the measurement value from each of the plurality of sensors. (Wiles, Para [0038] - - Signals/”measurement commands” transmitted to the sensors instructing them to perform synchronous data acquisition/measurements of the drive train/machine and receiving multiple measurement values from the sensors.)

Claim 13
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above.  
The combination of Wiles and Brincker further teaches the measurement command identifies the same time and a time interval at which to take subsequent measurements. (Wiles, para [0036] - - Signals/”measurement commands” transmitted to the sensors instructing them to perform synchronous/”same time” data acquisition/measurements at predetermined intervals for subsequent data acquisitions/measurements.)

Claim 14
The combination of Wiles and Brincker teaches all the limitations of the base claims as outlined above. 
But the combination of Wiles and Brincker fails to specify the measurement command includes a send time at which to send acquired data to the management device. 
the measurement command includes a send time at which to send acquired data to the management device. (Eregen, Para [0074] - - Each sensor receives timing information/”measurement command” that causes the sensor to calculate a dedicated transmission timeslot/”send time” based on the timing information/”measurement command” to send acquired data to the transmission coordinator/”management device”.)
Wiles, Brincker, and Eregen are analogous art because they are from the same field of endeavor.  They relate to data acquisition systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data acquisition system, as taught by Wiles and Brincker, and further incorporating the dedicated timeslot for data transmission, as taught by Eregen.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the possibility of transmission errors by using dedicated timeslots for data transmission, as suggested by Eregen (Abstract).


Response to Argument
	In regards to Argument IV-A in the Appeal Brief regarding claim 1, pages 3-4, Appellant contends that Brincker does not teach sending a measurement command to cause sensors to sense a characteristic at a same time as asserted by the examiner. Instead, Brincker teaches a way to correct for the problem caused by the fact that the sensors do not receive measurement commands at a same time by compensating for the failure of sensors to acquire data at the same time.
	The Examiner respectfully disagrees, noting that as discussed in the after final remarks, Brincker (BACKGROUND OF THE INVENTION, Page 1; DESCRIPTION / SUMMARY OF THE INVENTION, Pages 1-2) discloses a system that is configured to provide a triggering message, or "measurement command", that 

	In regards to Argument IV-A in the Appeal Brief regarding claim 1, page 4, Appellant contends that "Brincker does not contain the phrase "measurement command."
	The Examiner respectfully notes that as discussed in the after final remarks, it was clarified that "triggering message" of Brincker (BACKGROUND OF THE INVENTION, Page 1; DESCRIPTION / SUMMARY OF THE INVENTION, Pages 1-2) is considered to be analogous to "measurement command", as it is the message that is sent to the sensors to cause measurements to be taken.

	In regards to Argument IV-A in the Appeal Brief regarding claim 3, page 5, Appellant contends that nothing in the record suggests that that reset signal identifies a time for each of the sensors to sense at least one characteristic.
	The Examiner respectfully disagrees, noting that Wiles (Para 38, 52) teaches that the predetermined sampling rates received by the sensor identifies the sampling rate of time at which the sensors take measurements/"sense at least one characteristic" at substantially the same instance in time. The Examiner is using the predetermined sampling rate timing information of Wiles used in commands sent to the sensor units, where Wiles (Para 38) describes the sensor units as being initiated or reset by the commands, and Wiles (Para 52) describes the commands as configurable by commands where a predetermined sampling rate is sent to the sensor unit, which ensures that all subsequent measurements are taken by all sensors at substantially the same instance in time. The Examiner is 
	
	In regards to Argument IV-A in the Appeal Brief regarding claim 3, page 5, Appellant contends that neither Wiles nor Brincker discusses "time offsets," and the meaning of this part of the rejection is not clear.
	The Examiner respectfully disagrees, noting that the term "time offset" was used by the Examiner to refer to the time delay interval, or offset, between the measurements taken at the predetermined sampling rate as taught by Wiles (Para 38, 52). Wiles teaches that the predetermined sampling rate is configured by the commands sent to the sensor systems, where the desired interval, or offset, between successive measurements is defined by the division of the predetermined sampling rate frequency, where a predetermined sampling rate of 100Hz would define an interval, or offset, that is equal to the period of the frequency, which for the example of 100Hz, would be .01 seconds (or, 100 times per second) between each sensor measurement.

	In regards to Argument IV-A regarding claim 4 in the Appeal Brief, page 5, Appellant contends that Wiles' sensors are configured to take measurements at a predetermined sampling rate and not at any time identified by a measurement command.
	The Examiner respectfully disagrees, noting that claim 4 is directed towards the sensors taking their measurements at the same time, which is taught by Wiles (Para 38, 52) where the sensors and 

	In regards to Argument IV-A regarding claim 7 in the Appeal Brief, page 6, Appellant contends that the information in paragraph 53 of Wiles suggests a configured to provide an acquire command to the plurality of sensors to instruct the plurality of sensors to send the plurality of measurement values to the management device as claimed.
	The Examiner respectfully disagrees, noting that paragraph 53 of Wiles discloses the process Dwmonitor in which "Dwmonitor passes the commands to the communicator/sensor unit network, receives data and stores data in memory (e.g., at a local database)", which a person of ordinary skill in the art would understand to mean that Dwmonitor handles passing commands to the sensor network, and the operation of "receives data and stores data in memory" obviously would apply in response to a command passed to the sensor network that causes the sensor network to send measurement values to the gateway/"management device". 

	In regards to the first part of Argument IV-A regarding claim 13 in the Appeal Brief, pages 6-7, Appellant contends "For the reasons provided above in connection with the rejection of claim 1, Applicant maintains that Brickner does not suggest any modification to Wiles to arrive at the invention 

	In regards to the second part of Argument IV-A regarding claim 13 in the Appeal Brief, pages 6-7, Appellant contends that Wiles does not teach a measurement command that identifies a time interval at which to take subsequent measurements as recited in claim 13.
	The Examiner respectfully disagrees, noting that paragraph 38 of Wiles discloses "all of the sensor units 42, 44, 46 of the monitoring system 12 are initiated or reset substantially simultaneously (in some embodiments, upon user command or automatically) such that the timestamps of all of the sensor units begin at the same value at substantially the same instance in time", which clearly describes a command sent to the sensor units to initiate measurements at the same time, and to perform measurements at predetermined intervals as described by the adjustable reporting rate, which is described further in paragraph 52 of Wiles as "the sensor units 100 are reconfigurable automatically and/or by user command", and "reporting of data from the sensor unit 100 to the communicator 38 is configurable with parameters such as reporting rate."

	In regards to Argument IV-A regarding claim 14 in the Appeal Brief, page 7, Appellant contends the signal in Wiles that the examiner appears to interpret as a "measurement command" is a reset signal to reset a counter.
	The Examiner respectfully disagrees, noting that paragraph 38 of Wiles discloses "all of the sensor units 42, 44, 46 of the monitoring system 12 are initiated or reset substantially simultaneously (in some embodiments, upon user command or automatically) such that the timestamps of all of the sensor units begin at the same value at substantially the same instance in time", which clearly describes a command sent to the sensor units that acts to initiate sensor measurements at the same time, and is 

	In regards to Argument IV-A regarding claim 14 in the Appeal Brief, page 7, Appellant contends that nothing in the record suggests that this reset signal should also identify a time interval at which to transmit (claim 13), the Examiner respectfully notes that argument is addressed in the response to the second part of Argument IV-A regarding claim 13 in the Appeal Brief, pages 6-7 above.

	In regards to Argument IV-A regarding claim 14 in the Appeal Brief, page 7, Appellant contends that nothing in the record suggests that this reset signal should identify a time at which to transmit information (claim 14).
	The Examiner respectfully disagrees, noting that a person of ordinary skill in the art is fully capable of modifying the software of the microprocessors of the sensor units (paragraphs 30, 38, 52 of Wiles) to adjust the data reporting rate to calculate a dedicated transmission timeslot/”send time” based on the timing information/”measurement command” sent by the transmission coordinator (paragraph 74 of Eregen). The teachings of Eregen (paragraph 74) cited by the Examiner disclose the use of a dedicated transmission timeslot/"send time" for the transmission of previously acquired sensor data to a transmission coordinator/"management device". The reason cited that a person of ordinary skill in the art would be motivated to make this modification would be to reduce the possibility of transmission errors by using dedicated timeslots for data transmission (Abstract, Eregen), although Eregen also discloses that low power consumption is also a reason to use dedicated timeslots (paragraph 22).


	The secondary art of Brincker et al., WIPO Patent Pub. WO2007009458A2 teaches providing a triggering message to cause each of a plurality of sensors to synchronously acquire sensor data measurements and output the sampled information from the sensor to a monitoring computer.
	The secondary art of Eregen et al., US Patent Pub. US 20110087396 A1 teaches the sensors receive timing information that causes the sensor to calculate a dedicated transmission timeslot based on the timing information to send acquired data to the transmission coordinator.

Wiles teaches the capabilities of a system with control of a plurality of sensors that can measure temperature, vibration, or movement of a bearing, with the sensors including integral microprocessors that handle communications with a gateway device of a data acquisition system where the communications include transmitted commands and synchronous measurement data acquired from the sensors in response to the commands at set timing rates. The art of Brincker adds and expands on the transmitted command information of Wiles with the teaching of the triggering messages that cause a plurality of sensors to begin synchronously measuring data upon receipt of the triggering message by each sensor, where the receipt of the triggering message is managed so that all sensors receive the triggering message simultaneously. The art of Eregen adds and expands on the transmitted commands of Wiles to include information to instruct the sensors of Wiles to transmit in a dedicated timeslot in which to transmit the measurement data back to the gateway device of Wiles. 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DAVID EARL OGG/Examiner, Art Unit 2119                                                                                                                                                                                                        24 February 2022

Conferees:	
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119       

                                                                                                                                                                                                 /RYAN M STIGLIC/Primary Examiner 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.